Citation Nr: 1535034	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a right pelvis fracture with degenerative changes (right hip disability).

2.  Entitlement to an effective date prior to June 17, 2011 for the grant of additional compensation for the Veteran's dependent spouse, E.S.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1976.  

This case came to the Board of Veterans Appeals' (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).   

The Veteran and his wife testified at a travel board hearing before the undersigned sitting at the RO in June 2015, and a transcript of the hearing is of record.

A June 2015 private treatment record from Southern Joint Institute was added to the record after the September 2014 Supplemental Statement of the Case, along with a written waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  


FINDINGS OF FACT

1.  Flexion of the right hip is to at least 75 degrees, with no loss of muscle strength on VA evaluation in July 2014; the evidence does not show moderately severe residuals of weakness, pain, or limitation of motion.

2.  In a July 1999 rating decision, the RO assigned a combined 30 percent disability rating for the Veteran's service-connected disabilities, effective March 30, 1999. 
 
3.  A VA Form 21-686c, Declaration of Status of Dependents, was sent to the Veteran in July 1999. 
 
4.  The evidence of record indicates that VA Form 21-686c was not received by VA until June 17, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for service-connected right hip disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5255-5054 (2014).

2.  The criteria for an effective date earlier than June 17, 2011, for an award of additional compensation for the Veteran's dependent spouse, E.S., have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.401 (2014(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2011, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  


In compliance with the duty to notify, the Veteran was informed in the February 2011 letter about effective dates for increased ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In accordance with the requirements of VCAA, the February 2011 letter also informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation was most recently conducted in July 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2014 VA examination is adequate, as it provide the symptomatology of the service-connected disability at issue.  Accordingly, there is adequate medical evidence of record to make a determination on the increased rating issue on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

Although the Veteran and his wife testified in June 2015 that the July 2014 VA evaluation was inadequate because the examiner did not touch the Veteran, the examination report contains range of motion findings.  Moreover, the findings on VA examination in July 2014 are consistent with the other clinical results on file, including the normal range of motion findings on private evaluation in June 2015.  Consequently, the Board concludes that the evidence on file is sufficient for a reasoned determination.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his June 2015 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the June 2015 hearing, the Veteran's representative, The American Legion, and the undersigned VLJ asked the Veteran questions about his claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Increased Rating Issue

A July 1997 rating decision granted entitlement to service connection for right pelvis fracture and assigned a noncompensable rating effective December 16, 1996.  A July 1999 rating decision granted a 10 percent rating for residuals of a right pelvis fracture with degenerative changes effective March 30, 1999.  A May 2011 rating decision granted a 100 percent evaluation for status post right hip total arthroplasty beginning September 17, 2010, due to hospitalization and convalescent treatment, and a 30 percent rating beginning November 1, 2011.   

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).    

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). 



Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  

Under Diagnostic Code 5252 an rating of 10 percent is warranted where flexion of the thigh is limited to 45 degrees.  A 20 percent rating is warranted where flexion of the thigh is limited to 30 degrees.  A 30 percent rating is warranted where flexion of the thigh is limited to 20 degrees.  A 40 percent rating is warranted where flexion of the thigh is limited to 10 degrees.

Diagnostic Code 5054 provides a 100 percent evaluation for one year following a hip replacement.  After one year, the minimum rating for the residuals of a hip replacement is 30 percent.  A 50 percent evaluation is warranted for moderately severe residuals of weakness, pain or limitation of motion following implantation of a prosthesis.  A 70 percent evaluation is warranted for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent evaluation is warranted for painful motion or weakness such as to require the use of crutches following a prosthesis.

It was reported on VA evaluation in March 2011 that the Veteran had had a right total hip arthroplasty.  There was mild weakness of the right hip.  Flexion was from 0 to 75 degrees.  There was no additional impairment after repetitive testing.  The Veteran was working part time.  The diagnosis was status post right hip replacement with limitation in range of motion.  It was noted that the Veteran's condition had a significant effect on his usual occupation.

VA treatment records dated from July 2011 to March 2014 reveal the notation in July 2011 that the Veteran had undergone a right hip replacement in September 2010 and was now doing well.  Flexion was to 90 degrees, with internal rotation to 10 degrees, and external rotation to 40 degrees.  It was noted that X-rays showed the arthroplasty hardware to be in a satisfactory position.  The Veteran complained in December 2011 of a six week history of right hip pain.  

According to an April 2014 statement from the Veteran's wife, the Veteran's right hip disability is progressive, with difficulty doing things such as getting out of the shower, the car, and the bed.

A VA in-person evaluation was conducted in July 2014, which included review of the record.  Motion included flexion to 110 degrees and extension to 0 degrees.  After repetitive testing, flexion was to 100 degrees.  Muscle strength was 5/5 for right hip flexion, abduction, and extension.  No ankylosis was found.  It was reported that the Veteran used a cane on a regular basis, that he stopped working in July 2012, and that X-rays showed arthritis.  According to the examiner, there was no pain, weakness, fatigability, or incoordination that limited functional ability during flare-ups or repeated movements.  

VA treatment records for August 2014 reveal complaints of level 8 pain in the right hip and left knee.  

The Veteran and his wife testified in June 2015 that his hip pain was getting worse and that the examiner in July 2014 did not touch him or take X-rays.

According to June 2015 treatment records from Southern Joint Institute, the Veteran complained of worsening symptoms, with a "catching" sensation, pain that limited his range of motion, and tingling.  The Veteran could walk independently for 1/2 mile, meaning 15-20 minutes.  Examination showed hip motion within normal limits with mild pain.  Pain was controlled, with a pain score of 0.  The assessments were history of total hip arthroplasty, right hip pain, and trochanteric bursitis of the right hip.  The veteran noted in a June 2015 statement that he did not tell the examiner that he could walk 1/2 mile; rather, he said that he could enter a Walmart, go to the milk cooler, and go back to the front of the store before he would need to sit down.

Based on the above evidence, the Board finds that a rating in excess of 30 percent is not warranted for right hip disability under the applicable diagnostic codes.  The Veteran noted in July 2011 that he was doing well.  The July 2014 VA examination revealed evidence of normal muscle strength and flexion to at least 100 degrees even after repetitive testing.  Moreover, the private treatment report for June 2015 revealed normal range of hip motion with objective evidence of pain described as mild.  There is no objective evidence of moderately severe residuals of weakness, pain or limitation of motion.  Thus, the Veteran's overall disability picture does not more nearly approximate or equate to the criteria for the next higher rating of 50 percent.  In the absence of evidence of ankylosis or impairment of the flail joint or femur, there is no factual basis for a rating higher than 30 percent under Diagnostic Code 5054 or any other Diagnostic Code.

A higher rating is also not warranted based on Deluca because it was noted in July 2014 that there was no pain, weakness, fatigability, or incoordination that limited functional ability during flare-ups or repeated movements.

The Board has also considered whether either of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disability at issue, but the medical evidence discussed above reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2014).  There is also no evidence of frequent periods of hospitalization due to this 
service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for right hip disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the 
service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  In fact, functional impairment of the Veteran's right hip was reported on the evaluations in July 2014 and June 2015 to primarily cause pain, with pain-free flexion to at least 100 degrees.  Consequently, a TDIU issue is not before the Board.  


Earlier Effective Date Issue

The Veteran contends that an effective date prior to June 17, 2011 is warranted for the grant of additional compensation for his wife because there was evidence of their marriage on file beginning in 1985.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

 The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. 
§ 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

A July 1999 rating decision granted an increased evaluation of 10 percent for service-connected right hip disability, effective March 30, 1999, which raised the Veteran's combined rating to 30 percent.  As a result, he was sent a VA letter in July 1999 in which he was notified of the grant and notified that he was eligible for additional compensation for a dependent, such as a spouse.  To obtain additional benefits beginning on the earliest possible date, he was directed to fill out and returned the enclosed VA Form 21-686c, Declaration of Status of Dependents, and to include the dependent's birthday and social security number.  No VA Form 21-686c was received from the Veteran until June 17, 2011.  He was notified by VA letter in July 2011 that an additional amount was to be added for his spouse beginning on July 1, 2011, which is the first day of the month following the June 17, 2011 effective date.  

The Board notes first that the effective date for the award of additional compensation cannot be the May 1985 date that VA knew of the Veteran's marriage because he did not have a disability rating in effect at that time of at least 30 percent; and, therefore, he was not entitled to additional compensation for dependents at that time.  38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2).
The Veteran became entitled to additional compensation for dependents as of March 30, 1999, the effective date for the combined disability rating of 30 percent.  38 C.F.R. § 3.4(b)(2).  Although the Veteran had earlier submitted a certified copy of his marriage license, he did not meet the threshold combined rating requirement in order to be entitled to additional compensation for a spouse at that time.  38 C.F.R. § 3.4(b)(2).  When the Veteran was asked to submit additional information in response to the July 1999 letter, he did not do so until June 17, 2011.  Thus, even though March 30, 1999 is the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(1)(3), the Veteran did not submit, within a year of notification of the rating action awarding the 30 percent combined rating, information that the RO needed in order to award him the additional compensation.  In particular, he did not submit a VA Form 21-686c (Declaration of Status of Dependents) until June 17, 2011. 

The Board notes that Congress amended the applicable statute in 1990 to provide that any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of such person and the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  38 U.S.C.A. § 5101(c)(1).  VA updated its regulations in compliance with the amendment in March 1992.  38 C.F.R. § 3.216.  Thus, because the Veteran did not provide this information within one year of the July 1999 notification letter, the RO could not award benefits based on the March 30, 1999 effective date of the 30 percent rating.  38 C.F.R. § 3.401(b)(3).  Consequently, the effective date is June 17, 2011, the date of receipt of the requested form.  See 3.401(b)(1).

This case involves the application of law to certain facts-such as the effective date for a combined rating higher than 30 percent and the date when information, which was needed to award additional compensation for the Veteran's wife, was received by the RO-and those facts are already established by the evidence now of record and are not in dispute.  Collecting additional evidence would not be productive or helpful to the Veteran's appeal.  See Smith v. Gober, 14 Vet. App. 227 (2000).  Thus, because the law as mandated by statute, and not further development of evidence, is dispositive of this appeal, VA's notice and assistance requirements are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)


ORDER

Entitlement to an evaluation in excess of 30 percent for right hip disability is denied.

Entitlement to an effective date prior to June 2011 for the grant of additional compensation for the Veteran's spouse is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


